Citation Nr: 1512576	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, to include on a secondary basis.

2.  Entitlement to service connection for an acquired psychiatric disorder (other than an anxiety disorder, not otherwise specific), to include posttraumatic stress disorder (PTSD) and major depression.

3.  Entitlement to service connection for a stomach condition (claimed as a distended stomach), to include on a secondary basis.

4.  Entitlement to service connection for gingivitis, to include on a secondary basis.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to initial ratings greater than 10 percent prior to September 11, 2002 and prior to February 11, 2013; greater than 30 percent prior to February 4, 2008 and from February 11, 2013; and greater than 60 percent prior to July 22, 2008, for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Martin A. Harry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 and May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement (NOD) with the January 2007 decision in March 2007 and with the May 2011 decision in January 2012.  Statements of the Case (SOCs) were provided in December 2008 and February 2014.  The Veteran perfected his appeals with the timely submission of VA Forms 9 in January 2009 and March 2014.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record. 

A review of the Virtual VA paperless claims processing system revealed a copy of the January 2015 Board hearing transcripts.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The issue of entitlement to service connection for prostate cancer has been reasonably raised by the record in a September 2014 statement.  Since this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate consideration and handling in first instance and is not a part of the current appeal.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for tinnitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A rating decision in December 2002 denied service connection for hypertension, to include as secondary to diabetes mellitus type II; the Veteran was notified of the denial on December 14, 2002, but did not initiate an appeal or submit material evidence prior to expiration of the appeal period.

2.  The evidence received since the December 2002 rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II.

3.  The record evidence is in relative equipoise as to whether the Veteran's PTSD and major depression is causally related to his military service.   

4.  A current diagnosis of a stomach condition, claimed as a distended stomach, is not demonstrated by the evidence of record.

5.  A current diagnosis of gingivitis is not demonstrated by the evidence of record.  

6.  The Veteran did not exhibit gout in service or within one year of separation from service; and the most probative evidence of record does not support a finding that the Veteran has gout resulting from or associated with the Veteran's active duty service.

7.  The Veteran's CAD prior to September 11, 2002 was manifested by a disability that was only shown to require continuous medication; prior to February 4, 2008 was manifested by a disability that displayed a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; prior to July 22, 2008 was manifested by a disability that displayed
a left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and thereafter was manifested by a disability that displayed a range of symptoms equivalent to a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope as well as hypertrophy. 


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the final December 2002 rating decision is new and material and is sufficient to reopen a previously-denied claim of service connection for hypertension, to include as secondary to diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 7105, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection establishing service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and major depression, are met. 38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).

3.  The criteria for establishing service connection for a stomach condition (claimed as a distended stomach) are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for establishing service connection for gingivitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  The criteria for establishing service connection for gout are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  The criteria for an initial rating greater than 10 percent prior to September 11, 2002; greater than 30 percent prior to February 4, 2008; and greater than 60 percent prior to July 22, 2008, for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7005 (2014).

7.  The criteria for an initial 30 percent rating, but not higher, for the period from July 22, 2008, for CAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

However, for initial rating claims, where, as in the case of the CAD claim, entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension and to grant service connection for PTSD and major depression is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

The Veteran was notified via letters, including those dated in November 2002, April 2006, and August 2006 the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA benefits and such records have been associated with the claims file and considered accordingly.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.   VA provided the Veteran with adequate medical examinations in October 2006 and January 2014.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The Board notes that the Veteran has not been provided with VA examinations for his claimed conditions related to his distended stomach, gingivitis, or gout.  However, the Board finds that VA examinations are not warranted in this instance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).   The Board finds that no VA examination is required to resolve the aforementioned claims because, the Veteran has not presented objective medical evidence of current disabilities in regard to the distended stomach and gingivitis and no evidence of an in-service incurrence or injury in regard to the gout, as discussed in further detail below.  Thus, the issue of nexus is rendered moot and is in no further need of resolution.

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Veteran's service-connected CAD is rated as 10 percent disabling from July 11, 2002, 30 percent disabling from September 11, 2002, 60 percent disabling from February 4, 2008, 10 percent disabling from July 22, 2008, and 30 percent disabling from February 11, 2013 in accordance with the General Rating Formula for the Cardiovascular System.  38 C.F.R. § 4.104, DC 7005.  A 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  Id.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent evaluation is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.


Background

Hypertension

The Veteran contends that his currently diagnosed hypertension is related to military service.  In particular, the Veteran has related his condition to his service-connected diabetes mellitus type II.

A review of STRs does not reveal any a complaints, treatments, or diagnoses of hypertension in military service, to include high blood pressure readings.

A review of the Veteran's outpatient treatment records shows that he was first diagnosed with hypertension in 1997.  The Veteran was not diagnosed with diabetes mellitus until 2002.

The Veteran was provided with a VA examination in August 2002, which showed a confirmed diagnosis of hypertension with readings of 140/100 mmHg, 146/110 mmHg, and 140/100 mmHg.  The examiner opined that the Veteran's hypertension had not been caused by his service-connected diabetes mellitus type II due to the fact that the onset of hypertension preceded the onset of diabetes by several years.

The Veteran was provided with an additional VA examiner in October 2006, which showed a confirmed diagnosis of hypertension with readings of 140/90 mmHg, 150/80 mmHg, and 150/90 mmHg.  The examiner noted that the Veteran's diabetes had existed since 1996.  The examiner opined that the Veteran's hypertension had been aggravated beyond its natural progression by the Veteran's diabetes.  In support, he provided that aggravation had occurred through certain macrovascular complications caused by diabetes.

PTSD and Major Depression

The Veteran contends that he currently suffers from symptoms of PTSD and major depression which he relates to military service.   In this regard, the Veteran has indicated that he experienced a traumatic event in the military whereby he attempted to commit suicide due to an overwhelming fear of participating in a swim test as required by his training.  He indicated that he has experienced symptoms of anxiety and depression ever since this incident.

A review of the Veteran's STRs revealed that, in July 1967, the Veteran was treated for self-inflicted lacerations to his throat.  It was noted that the Veteran had slashed his throat with suicidal intention.

The Veteran has been provided with two VA PTSD examinations in April 2006 and August 2007.  

In the 2006 VA examination, the examiner noted that the Veteran indicated stressors of a suicide attempt due to a fear of a swimming test in service and his ship coming under fire several times while in Vietnam.  The examiner found that the Veteran's symptoms did not meet the DSM IV criteria for PTSD, but were diagnosed as an anxiety disorder not otherwise specified.  However, the examiner never provided an actual discussion in light of the Veteran's symptoms as compared to the DSM IV criteria and how such symptoms did not meet those requirements.  

In July 2007, the Veteran was examined by a Dr. C. M.  This private psychiatrist took an account of the Veteran's medical and psychiatric history, as well as his military history, to include a stressor of a suicide attempt due to a fear of a swimming test in service.  Dr. C. M. found that the Veteran's current symptoms are related to the in-service suicide attempt and that he has a diagnosis of PTSD.  However, Dr. C. M. provided no specific discussion of an analysis regarding how the Veteran's symptoms met the DSM IV criteria for PTSD.

In the 2007 VA examination, the examiner again noted that the Veteran indicated stressors of a suicide attempt due to a fear of a swimming test in service and his ship coming under fire several times while in Vietnam as well as the fact that a private examiner had diagnosed the Veteran with PTSD based upon such.   The examiner also noted that the Veteran had confirmed service in a combat zone and that he would have surely been exposed to traumas that caused him to fear for his life and be on high alert, though the Veteran did not provide such statements.  The examiner confirmed the findings of the previous VA examination that the Veteran's condition did not fully meet the DSM IV criteria for PTSD.  The examiner stated that the Veteran did not meet the stressor criterion, but did not provide any further analysis as to how the Veteran's symptoms did not meet those requirements.  Rather, he discussed the Veteran's symptoms and assigned values of mild and moderate to their severity.  However, he did not discuss how these symptoms failed to satisfy each of the criteria or which of the criteria was deficient for an official diagnosis of PTSD.  Additionally, the examiner did indicate that some of the symptoms could be consistent with those of PTSD, although they were not specifically mentioned.  He also stated that all of the Veteran's PTSD symptoms were very mild, but did not explain if the lack of severity was the basis for the Veteran's symptoms not meeting the criteria of PTSD.

A review of the Veteran's outpatient treatment records reveals that he has continued to receive treatment for both PTSD and major depression.

The Veteran was also provided a private psychiatric evaluation by a Dr. D. M. in July 2009.  The curriculum vitae for Dr. D. M. show that he is a competent and qualified psychiatrist with over 43 years of experience in his field.  The Veteran indicated stressors of a suicide attempt due to a fear of a swimming test in service and his ship coming under fire several times while in Vietnam.  Dr. D. M. noted that symptoms of anxiety, shame, resentment, anger, guilt, and depression were manifested as a result of the Veteran's trauma and have continued.  The Veteran has self-medicated with alcohol, never having used it before the traumatic event, and kept his trauma a secret, not seeking out mental health professionals and only telling 3 other close individuals about it.  Dr. D. M. found that the Veteran perpetuated classic avoidance behaviors and that he had frequent, weekly nightmares about the event.  He experiences chronic sleep disturbance, waking up 5 times during the night.  The Veteran avoids all intimate contact with others.  He also experiences flashbacks, both waking and asleep, as well as hypervigilance and irritability.  The Veteran has also had instances of social isolation, appetite suppression, difficulty concentration, and feelings of guilt, inadequacy, and helplessness.  Dr. D. M. did not distinguish these aforementioned symptoms between the PTSD and the major depression, but rather appeared to attribute them to both conditions. Dr. D. M. found that the Veteran's current symptoms are related to the in-service suicide attempt and that he has a diagnosis of PTSD and major depression for those symptoms in accordance with the criteria of DSM IV.

The record reflects that the Veteran was also evaluated by a private psychiatrist, Dr. B., in conjunction with his application for SSA benefits.  It is noted that Dr. B. testified before the Administrative Law Judge and a synopsis of his findings are included in the benefits decision, but no independent transcription of the hearing or indication of a private examination were included the SSA records.  Dr. B. concluded that Dr. C. M.'s diagnosis of PTSD was correct and that such diagnosis was related to the Veteran's military stressors in service.  Dr. B. provided no specific discussion of an analysis regarding how the Veteran's symptoms met the DSM IV criteria for PTSD and it was unclear whether he had actually examined the Veteran or merely reviewed the findings of Dr. C. M.

Distended Stomach

The Veteran contends that he suffers from a disability manifested by a distended stomach that he believes is related to military service.  To this effect, the Veteran has indicated that he believes that this condition is related to his service-connected CAD due to the involvement and interrelationship of blood flow.

A review of the Veteran's STRs revealed no complaints, treatments, or diagnoses related to a distended stomach or the stomach in general.

A review of the Veteran's outpatient treatment records does not reveal that he has ever been diagnosed with a disability manifested by a distended stomach.

Gingivitis

The Veteran contends that he suffers from gingivitis that he believes is related to military service.  To this effect, the Veteran has indicated that he believes that this condition is related to his service-connected CAD due to the involvement and interrelationship of blood flow.  The Veteran has indicated that his gums bleed on occasion.

A review of the Veteran's STRs revealed no complaints, treatments, or diagnoses related to gingivitis.

A review of the Veteran's outpatient treatment records does not reveal that he has ever been diagnosed with gingivitis.

Gout

The Veteran contends that his currently diagnosed gout is related to military service.

A review of the Veteran's STRs revealed no complaints, treatments, or diagnoses related to gout.

A review of the Veteran's outpatient treatment records show that the Veteran was diagnosed with gout in October 1999.  There is no etiological indication given for this condition and no discussion of any relationship to military service.

CAD

The Veteran contends that his service-connected CAD is worse than reflected by his current evaluations.  To this effect, the Veteran has provided testimony at his January 2015 Board hearing that, despite the staged evaluations showing his condition getting worse and improving, his condition has actually continued to worse since onset.  The Veteran has provided that his abilities to conduct activities of daily living have continued to degrade throughout the appeals period due to his CAD.

A review of the Veteran's outpatient treatment records show that he has been continually treated throughout the appeals period for his CAD.  Prior to September 11, 2002, it was indicated that the Veteran was on continuous medication.

The Veteran was provided with a VA examination in August 2002.  In conjunction with this examination, the Veteran was administered a stress test on September 11, 2002, the results of which showed that the Veteran had a workload of 7 METs.

Outpatient treatment records showed that the Veteran continued to be treated with medication for his CAD from September 2002 to February 2008.  In October 2006, the Veteran was provided with a stress test which showed a workload of 10.2 METs.  However, the Veteran was shown to continue receiving treatment and complaints remained the same as before.

On February 4, 2008, the Veteran was provided with testing which revealed an ejection fraction of 50 percent.  On July 22, 2008, the Veteran was provided with additional l testing that revealed an ejection fraction of 60 percent.  There was no discussion of METs, hypertrophy, or any other symptoms.  

In May 2010, the Veteran was again provided testing which revealed an ejection fraction of 79.67 percent.  However, the testing also revealed evidence of a mild left ventricular hypertrophy.  An echocardiogram conducted February 11, 2013 also showed evidence of a left ventricular hypertrophy.

The Veteran was provided with an additional VA examination in January 2014.  The Veteran's METs were estimated to be between a workload of 5 to 6.  The Veteran's condition was found to affect functional abilities in permitting only sedentary activities.

Analysis

Hypertension

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for hypertension.

The Veteran initially filed a claim for service connection for fatigue back in July 2002.  The evidence at the time of the adjudication of the Veteran's claims in a December 2002 rating decision consisted of STRs, private treatment records dated 1996 to 2002, an August 2002 VA examination, and the Veteran's claims form.  The December 2002 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service, or within one year of service, as well as no evidence of secondary relationship to diabetes mellitus type II on account of it predating such.

The December 2002 decision is the last final decision prior to the Veteran's March 2006 claim to reopen, which is the subject of the current appeal.  As the Veteran had until December 2003 to file an appeal before that claim was finalized and he did not submit any additional evidence or intent to appeal until March 2006, the Board finds that he must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Since the December 2002 rating decision was finalized in December 2003, the Veteran has submitted additional statements reiterating his contentions that his condition is related to his diabetes as well as current outpatient treatment records showing continued treatment for hypertension and the results of an October 2006 VA examination, which determined that the Veteran's hypertension was in fact aggravated by his diabetes.  This evidence is new because it has not been previously considered.  The opinion evidence from the October 2006 VA examination is also material, as it has a direct bearing on the issue of nexus, for which the claim was originally denied.

Accordingly, the newly submitted 2006 VA examination opinion provides new evidence that would indicate that the Veteran had a current disability, service- connected disability, and suggestion of a nexus.  As such, the Board finds that new and material evidence has been received since the December 2002 final RO decision and reopening the claim for service connection for fatigue is, thus, warranted.  Therefore, the Veteran's claim for service-connection is deemed reopened and the claim is granted to that extent only.

PTSD and Major Depression

Based on the above, the Board finds that, in resolving all reasonable doubt in the Veteran's favor, the Veteran's PTSD and major depression are related to military service.

First, there is a current diagnosis of both PTSD and major depression.  

The Board finds that the Veteran has provided a competent and credible account of psychiatric symptomatology. See Jandreau, 492 F.3d at 1377.  Significantly, he details a generally consistent account as to these matters, including solely for the purposes of obtaining medical care and treatment at private medical facilities.  Further, the lay statements of record also tend to corroborate his account of psychiatric symptomatology.  Given that the Board concedes the Veteran's stressor of an in-service suicide attempt in response to an overwhelming fear of a swim test, as documented in his STRs, along with the a confirmed diagnosis via a July 2009 private examination make the Veteran's statements as to his psychiatric symptomatology and in-service stressors competent, credible, and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Private medical records document a diagnosis of PTSD with major depression. That diagnosis was based on the Veteran's account of symptomatology and in-service stressors, current examination findings and relevant medical evidence, to include a July 2009 private examination by Dr. D. M.  The diagnosis was rendered by a competent and qualified psychiatrist and was based upon the application of the DSM IV to the Veteran's symptoms in accordance with the Schedule.  As such, the Board finds that there is probative evidence of a current diagnosis as it was made during the time period of the Veteran's pending appeal.  Further, Dr. D. M. sufficiently opined that the Veteran's diagnosis of PTSD and major depression is related to an in-service suicide attempt in response to an overwhelming fear of a swim test.  Moreover, the provided medical diagnosis and opinion is highly probative, given that it reflects the examiner's consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the record is generally consistent with all other medical evidence of record, to include other private treatment records.  Accordingly, the Board finds the most probative medical evidence of record to weigh in favor of the Veteran's claim. 

The Board notes that the April 2006 and August 2007 VA examination reports do not reflect the Veteran's diagnosis of PTSD or major depression; however, the examiners did not adequately account for evidence contrary to this finding, to include showing how the Veteran's symptoms, though indicated by the August 2007 examiner as PTSD symptoms, did not support a diagnosis under the DSM IV, thereby limiting the probative value of examination.  The Board does not assign significant weight to these opinions due to their lack of sufficient rationales. Nevertheless, even granting the widest latitude towards the adequacy of these examinations showing that the Veteran is not diagnosed with PTSD or major depression, the Board finds that at the least, the evidence is in equipoise. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, between the opinions showing PTSD and those that do not, the benefit of the doubt is granted to the Veteran. 

In sum, the Veteran's claimed in-service stressor has been sufficiently corroborated and he has been diagnosed with PTSD and major depression.  Additionally, the most probative medical evidence of record sufficiently relates diagnosed PTSD and major depression to the Veteran's military service, to include his confirmed stressor.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for PTSD and major depression have been met and the claim is granted. 

Distended Stomach and Gingivitis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a distended stomach or gingivitis.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosis of a distended stomach or gingivitis.  Rather, the Veteran's post-service treatment records are absent for complaints or diagnoses of a distended stomach or gingivitis, and reveal that the Veteran has consistently been found to have a normal stomach for other matters.

The only other evidence in the claims file supporting the existence of a distended stomach or gingivitis is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or gastrointestinal issue or dentistry more particularly, and that he is merely speculating as to whether he has a distended stomach or gingivitis.  In this regard, he is not competent to diagnose a distended stomach or gingivitis, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current distended stomach or gingivitis are lacking in probative value.  

In short, in the absence of medical evidence demonstrating a current distended stomach or gingivitis, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a distended stomach or gingivitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Gout

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for gout, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of gout in October 1999, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, there are no complaints relating to symptoms of gout during the Veteran's period of military service.  Moreover, following his discharge from the service in June 1971, the first evidence of any kind referring to any problem with gout was in 1999, nearly 30 years after the Veteran's discharge from military service.  In particular, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana, 24 Vet. App. at  439-40.  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with gout during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for a suicide attempt, cysts, constipation, and hearing problems.  The Board finds that, had the Veteran experienced symptoms of gout in service, he would have reported to medical facilities just as he did in other instance.  Therefore, the absence of documented gout makes it less likely that this condition actually occurred in service.  See AZ, No. 2012-7046, 2013 WL 5420978, at *12; Buczynski, 24 Vet. App. at 224; see also Kahana, 24 Vet. App. at 440.

Therefore, the separation examination is accepted as the credible and accurate account of whether the Veteran had symptoms of gout during service.  In either event, the credible evidence does not establish an in-service incurrence or injury.  In the absence of credible evidence of an in-service event, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service event.  Therefore, the Veteran's claim fails.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


CAD

Based on the above, the Board finds that the Veteran's CAD only meets the criteria for 10 percent prior to September 11, 2002, 30 percent prior to February 4, 2008, and 60 percent prior to July 22, 2008.  In order to warrant the next higher evaluation prior to September 11, 2002, the evidence must show a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; prior to February 4, 2008, the evidence must show more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and prior to July 22, 2008, the evidence must show  chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Because the medical evidence of record has not at any time during the pertinent periods discussed above shown the presence of cardiac symptoms even close to that contemplated by the Schedule, as prior to September 11, 2002, the Veteran's condition was just shown to require continuous medication; prior to February 4, 2008, the Veteran's condition was just shown to display a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and prior to July 22, 2008, the Veteran's condition was shown to display an ejection fraction of 50 percent, but no chronic congestive heart failure or METs 3 or lower, the Board finds that the Veteran is not entitled to an evaluation in excess of those described above for the aforementioned periods of time.

The Board has considered whether additional staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are other distinct periods of time where evaluations higher than those discussed above are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's CAD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

Therefore, based on the foregoing analysis, the Board concludes that the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent prior to September 11, 2002, 30 percent prior to February 4, 2008, and 60 percent prior to July 22, 2008, for the Veteran's service CAD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 55. 

However, the Board finds that, in regard to the Veteran's CAD, currently evaluated as 10 percent disabling prior to February 11, 2013 and 30 percent disabling thereafter, such condition should be evaluated as 30 percent for the entire period beginning on July 22, 2008.

To this extent, the Veteran was awarded an increased rating from 10 percent disabling to 30 percent disabling for the period of time from July 22, 2008 to February 10, 2013.  The record evidence shows that the Veteran was previously evaluated as 30 percent disabling on February 3, 2008, prior to his increase to 60 percent disabling for a showing of a 50 percent ejection fraction on February 4, 2008.  A little over five months later on July 22, 2008, the Veteran was given testing that showed an ejection fraction of 60 percent and, thereby, rendering the Veteran no longer entitled to the 60 percent evaluation on any other basis.  These findings, as well as subsequent findings during this time period until May 2010, when the Veteran showed evidence of mild hypertrophy, were absent for any notation of findings that correlated with the rating criteria other than a showing that the Veteran was on continuous medication, thereby warranting only a 10 percent evaluation.

Such a finding, however, does not take into account the Veteran's lay testimony, in which he stated at the January 2015 Board hearing that his condition has continually declined since onset and that, over the years, he has progressively declined in his abilities to participate in activities of daily living, such as only being able to mow the lawn for 15 minutes as opposed to 45 minutes as he used to.  The Veteran is competent to make such statements regarding his symptoms, as such requires first-hand knowledge, and he is credible, as his statements have remained consistent throughout the record.  These statements would serve to show that the Veteran's overall CAD, although showing an improvement in the ejection fraction only, did not otherwise significantly improve after July 22, 2008.  The Veteran's statements, in conjunction with the medical evidence showing METs no higher than 7 and hypertrophy throughout the time period prior to the February 4, 2008, increase to 60 percent and similar findings in treatment records from May 2010 thereafter, make is plausible that the Veteran's condition merely returned to its pre-February 4, 2008, level once the Veteran's ejection fraction was shown to be 60 percent on July 22, 2008.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the entire time period from July 22, 2008, the Veteran's overall condition more nearly approximated an evaluation of 30 percent disabling.

Accordingly, in regard to the Veteran's CAD, currently evaluated as 10 percent disabling prior to February 11, 2013, the appeal is granted to the extent of increasing such evaluation to 30 percent.  However, to the extent of any entitlement in excess of 30 percent disabling from July 22, 2008, and thereafter, the appeal is denied.

The Board has also considered whether additional staged ratings are warranted in this instance, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are other distinct periods of time where evaluations higher than those discussed above are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's CAD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

Therefore, based on the foregoing analysis, the Board concludes that the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent disabling from July 22, 2008 thereafter, for the Veteran's service CAD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 55. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun, 22 Vet. App. at 116.

The rating criteria in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.  The Veteran's complaints are not exceptional or unusual features of the disability and are symptoms contemplated in the rating criteria and related regulations.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.


ORDER

The petition to reopen a claim for entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II is granted.

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and major depression, is granted.

Entitlement to service connection for a stomach condition (claimed as a distended stomach), to include on a secondary basis, is denied.

Entitlement to service connection for gingivitis, to include on a secondary basis, is denied.

Entitlement to service connection for gout is denied.

Entitlement to initial ratings greater than 10 percent prior to September 11, 2002; greater than 30 percent prior to February 4, 2008; and greater than 60 percent prior to July 22, 2008, for CAD is denied.

Entitlement to an initial 30 percent rating, but no higher, for the period from July 22, 2008, for CAD is granted, subject to the laws and regulations that govern the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for tinnitus and hypertension.

Tinnitus

The Board finds that the Veteran should be afforded a VA examination to discuss the etiology of the Veteran's current tinnitus and its relationship, if any, to his in-service noise exposure.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 81-82.  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, it is noted that the Veteran has not been provided with a VA examination for this condition.  However, the Board finds that, in accordance with the low threshold of McLendon, the elements for warranting an examination are met.  The Veteran has been shown to have a current disability via his competent and credible subjective complaints of ringing in his ears.  The Veteran is competent to provide such statements, as ringing in the ears is subject to first-hand knowledge.  Additionally, he is credible, as his accounts of such ringing have remained consistent throughout the record.   The Veteran has also provided competent and credible accounts of in-service noise exposure.  Again the Veteran is competent to give accounts of his circumstances in service, such as being stationed aboard a naval vessel while being exposed to continuous loud vibrating motors and machinery.  Such statements regarding noise exposure are also found to be credible as they have also remained consistent throughout the record and is consistent with the type of environment one would expect upon a naval vessel, upon which the service personnel records showed the Veteran served.  Last, the Veteran has provided an indication that the current disability may be related to the in-service disability by way of statements that he has experienced this condition since service, and the current evidence, without a definitive etiological opinion, is insufficient to decide the case.

As such, the Veteran should be afforded a VA examination in order determine the existence and etiology of any diagnosed tinnitus condition.  The VA examiner should accept the Veteran's claims of in-service noise exposure aboard a naval vessel as conceded as well as consider the Veteran's lay statements of record.  A full rationale for all opinions provided is requested.

Hypertension

As discussed above, the Board is reopening the Veteran's claim for service connection for hypertension; however, a review of the record reflects the evidence is still inadequate to fully adjudicate this claim.

Although the Veteran was provided with a favorable nexus opinion in the October 2006 VA examination regarding aggravation of his hypertension by his diabetes mellitus, there was no discussion of a baseline for the Veteran's hypertension before aggravation or to what degree such aggravation occurred.  The etiological analysis of the Veteran's hypertension is incomplete, as the VA examiner merely provided that there was aggravation without going into any further detail.  Making a clear determination on the issue of whether the Veteran's service-connected diabetes mellitus type II aggravates the Veteran's hypertension is imperative to resolving the issue of service connection.  Accordingly, upon remand, an addendum opinion to the October 2006 VA examination must be provided in which the examiner must fully consider any causation or aggravation related to the Veteran's hypertension and sufficiently explain the opinion with a well-reasoned medical explanation.  See Nieves- Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.  Further, the examiner must determine the baseline severity of the Veteran's hypertension and compare it to the severity of that condition after such aggravation has been taken into account.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his tinnitus and hypertension. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine a diagnosis and etiology of his claimed tinnitus, to include any possible relationship to his in-service noise exposure via continuous loud vibrating motors and machinery aboard a naval vessel. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.  The examiner should also consider the Veteran's claims of in-service noise exposure to be conceded. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed tinnitus was caused and/or aggravated by military service. 

A complete rationale for all opinions must be provided. 

3. Provide the Veteran with an addendum opinion to the 
October 2006 VA examination in which the issue of 
aggravation of the Veteran's hypertension by his 
service-connected diabetes mellitus type II is discussed.  
If the 2006 examiner is no longer available, provide
 the claims file to an examiner of similar background 
and skill. The entire claims file (i.e., both the paper
 claims file and any electronic medical records) should 
be made available to and be reviewed by the examiner, 
and it should be confirmed that such records were 
available for review. If the examiner does not have access
 to electronic medical records, any such relevant treatment 
records must be printed and associated with the paper 
claims file so they can be available to the examiner for 
review. Any indicated tests and studies must be accomplished
 and all clinical findings must be reported in detail and 
correlated to a specific diagnosis.

The examiner is requested to provide an opinion, 
in light of the evidence in the claims file, as to whether
 it is at least as likely as not (50 percent or greater probability) 
that the Veteran's hypertension was related to military 
service, to include possible secondary relationship to service-connected diabetes mellitus type II. Additionally, the 
examiner should opine whether the Veteran's service-
connected diabetes mellitus type II has aggravated the 
Veteran's hypertension beyond its normal progression. 
If such aggravation is present, the examiner must 
determine the baseline severity of the Veteran's hypertension
 and compare it to the severity after aggravation. An 
explanation for all opinions expressed must be provided. 
If an opinion cannot be provided without resort to 
speculation, it must be noted in the examination report, 
and an explanation provided for that conclusion.

4. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
 in the development of the claim, and that the
 consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the 
Veteran does not report for any scheduled examination, documentation must be obtained which shows that 
notice scheduling the examination was sent
 to the last known address. It must also be indicated
 whether any notice that was sent was returned as
 undeliverable.

5. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. 
If the report is deficient in any manner, the AMC must 
implement corrective procedures. Stegall v. West, 11 Vet. 
App. 268 271 (1998).

6. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


